DETAILED ACTION
This office action is based on the claim set submitted and filed on 05/23/2022.
Claims 1-2, 11, 16-17 have been amended. Claims 7-9 were canceled. Claims 21-23 are new.
Claims 1-6 and 10-23 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2008/0071580 A1– “Saint”) in view of Marcus et al. (US 2008/0071580 A1 – “Marcus”) 

Regarding Claim 1 (Currently Amended), Blander teaches a system for tracking a dose of a medicine to a patient, comprising: 
an injection pen device including a dose setting mechanism to set a dose of a medicine contained in a medicine cartridge that is to be dispensed by the injection pen device, a dispensing mechanism to dispense the medicine according to the set dose, and electronic circuits including a processor, a memory comprising instructions executable by the processor, and a wireless transmitter, the processor of the injection pen device configured to generate dose data associated with a dispensing event of a dose of the medicine dispensed from the injection pen device and time data associated with the dispensing event, and to wirelessly transmit the dose data Saint discloses an injection pen device having a drug cartridge and a drug dispensing mechanism for expelling set doses and a dose setting mechanism. The pen device includes an electronics unit comprising a processor, a memory and wireless transmitter where data associated with an event such as time and medicine dispensed are wirelessly transmitted (Saint: [0010], [0024], [0026], [0115])
a mobile communication device configured to communicate with the injection pen device, the mobile communication device having a data processing unit including a processor and memory to receive and process the dose data Saint discloses injection pen device communicates wirelessly with a mobile device comprising a processor and memory to store the received data (Saint: [Abs], [0026], [0083], [0115])
wherein the mobile communication device includes a software application and a non-transitory computer-readable storage medium storing instructions, which when executed by the processor of the data processing unit Saint discloses a companion device such as smart phone [mobile communication device] comprising an application program product having instruction executed by a processor (Saint: [0022], [0131], [0136], [0145]), cause the mobile communication device to determine a recommended dose of the medicine based on the dose data, health data and contextual data associated with a user of the injection pen device, wherein the health data includes analyte data, and the contextual data includes nutrient data corresponding to a food, Saint discloses a dose calculator for determining a dose or recommended dose based on information such as medicine (e.g. insulin) loaded [medicine data], dose information such as time and amount of last dose [prior medicine dose], analyte levels such as blood glucose levels [health data], and food [contextual data] data such as carbohydrates and calories intake [nutrient data] (Saint: [0032], [0061], [0076]-[0077], [0094], [0107]) wherein the software application includes a data aggregator that obtains the health data and the contextual data, a dose calculator that autonomously determines the recommended dose of the medicine, Saint discloses the companion  device software application receives [data aggregator] data such as glucose information [health data] from external source and nutrients such as carbohydrate consumption information [contextual data] and automatically enters the data into dose calculation (Saint: [0031]-[0032], [0055]-[0057], [0076]), and a report generator that generates a report that is displayable on a display of the mobile communication device and that is illustrative of a relationship between the medicine data, the health data, and the contextual data, Saint discloses a report may be generated by the companion device that may be displayed on a display screen of the companion device where the report may presents a graphical indicator to show of a therapy analytics for the different data [illustrative of a relationship] as such providing a view or visual indication illustrating a relationship between blood glucose [health data], insulin injected or given [medicine data] and carbohydrate data [contextual data] within the report period (Saint: [Fig. 2A-C, E], [0068], [0073]-[0074], [0094]).
Saint discloses a report may be displayed on a display screen of the companion device formatted as PDF, JSON, etc. [0068] and displaying a dose histogram [0074], but does not expressly discloses providing a report format including a graphical indicator plotted associated with the medicine data and the nutrient data are spatially aligned and sized with the graphical indicator associated with the analyte data

Marcus teaches 
wherein the report generator formats the report to include:
a graphical representation depicting an average percentage of instances the recommended dose of the medicine is provided to the user by the dose calculator; Marcus discloses a graphical presentation of average daily basal and bolus dosage and percentage applied (Marcus: [Fig. 19, 42, 43A-B]
a graphical representation depicting a percentage of doses of the medicine that were administered to the user at the dose recommendation versus at least one of a percentage of doses of the medicine that were administered to the user above the dose recommendation or a percentage of doses of the medicine that were administered to the user below the dose recommendation Marcus discloses a graphical table presenting doses delivered [administered] and recommended doses and a difference between the total administrated versus the recommended showing a difference above the recommended doses and a difference below the recommended doses (Marcus: [Fig. 43A-B]
the medicine data, the analyte data, and the nutrient data each represented by a graphical indicator plotted on a single graph such that the graphical indicators associated with the medicine data and the nutrient data are spatially aligned and sized with the graphical indicator associated with the analyte data based on (i) temporal information of the medicine data, the analyte data, and the nutrient data and (ii) a dynamic trend of the analyte data that determines a size of the graphical indicators associated with the medicine data and the nutrient data scaled to a rate of change of the dynamic trend Marcus discloses a reporting formats presenting spatial aligned graphical indicators plotted on a single graph associated with health data comprising insulin deliver [medicine data], carbohydrates [nutrient data] aligned with blood glaucous [analyte data] graph indicator based on indicators over a period of time [temporal] and matching trend of glaucous data [analyte data] determining the measurement period (Marcus: [Fig. 13 A-B, 16, 19, 43A-B, 46], [0140], [0200], [0242], [0253]-[0254]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate with report with graphical indicators for the different data (insulin, carbohydrates, and glucose), as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 2 (Currently Amended), the combination of Saint and Marcus teaches the system of claim 1, wherein the software application includes a report analyzer that analyzes formatted data of the generated report to determine a statistical relationship of a temporally-relevant factor between the medicine data, analyte data, and nutrient data spatially arranged on the graph Saint does not expressly disclose a statistical relation between temporally relevant factors between data arranged on a graph. Marcus discloses a statistical relation of the different data over a period of time [temporally-relevant] arranged on a graph (Marcus: [Fig. 5A-B, 6, 15, 16, 43A-B], [0085], [0096], [0241]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate a report graph with statistical relation between data (insulin, carbohydrates, and glucose), as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 3 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein the analyte data includes glucose levels, the medicine data includes insulin dose units, and the nutrient data includes a carbohydrate amount Saint discloses a medicine (e.g. insulin) loaded [medicine data], dose information such as time and amount of dose, analyte data such as blood glucose levels, and food data such as carbohydrates and calories intake [nutrient data] (Saint: [0094], [0107]).

Regarding Claim 4 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein dose calculator autonomously determines the recommended dose of the medicine based on an analysis of the generated report Saint discloses a dose recommendation is based on a calculated [analysis] carbohydrate, sugar level, and insulin on board displayed [report] on the device screen (Saint: [Fig. 2 A-F], [0076], [0094]), however does not expressly disclose analysis of generated report. Marcus discloses analysis of generated report and recommended dose (Marcus: [Fig. 43 A-B], [0264]).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate an analysis report to recommend a dose, as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 5 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein the dose calculator produces an output that includes executable code to cause the injection pen device to actuate an operation including one or more of automatically setting, at the dose setting mechanism, the dose of the medicine to a calculated medicine dose value; or generating an alert indicative of a medicine dispensing event at the calculated medicine dose value Saint discloses a dose calculated at the companion device and transmitted [output] to the pen device with the calculated dose as recommended [automatically setting] and limit or prevent user from changing the dose setting which prevents the user from delivering more that calculated recommended dose and perform the injection event [actuate an operation] for the recommended dose (Saint: [0063], [0076]).

Regarding Claim 6 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein dose calculations by the dose calculator are adapted in accordance with data associated with time, location, activity, and food at a particular time and specific to the user of the injection pen device Saint discloses a dose calculator includes information such as food data intake, activity data, (Saint: [0094]). Marcus discloses analysis [calculation] is associated with data such as food intake such as meal, snack, etc. [food at particular time], exercise data, time (Marcus: [Fig. 30, 34], [0230], [0233]-[0235]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate analysis of data using data such as exercise, food intake, etc., as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 7 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein the received one or more analyte values and/or the received health data and contextual data are imported from another software application operable on the mobile communication device Saint discloses a blood sugar information [analyte or health data] values and carbohydrate consumption information [contextual data] received from another software application(s) (i.e. Apple “Healthkit”, or Google “Fit”) running on companion device (Saint: [0055]-[0056]).

Regarding Claim 8 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein the software application is configured to continuously adaptively calculate the recommended dose of the medicine on a periodic or intermittent basis Saint discloses calculation of recommended dose based on the type of medication as such calculating an average daily dose (Saint: [0037]). Marcus discloses collection of information for analysis [calculation] periods [periodic] or set intervals [intermittent] before/after a meal and generating recommended bolus [recommended dose] is done on a periodic bases, e.g. (Marcus: [Fig. 35, 40, 43A-B], [0120], [0154]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate durations for analysis of data and recommend does, as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 9 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein the contextual data further includes information pertaining to one or more of physical activity of the user, location of the user, a measured heart rate of the user, a measured blood pressure of the user, an event attended or to be attended by the user, or a mental state of the user Saint discloses activity [physical activity] of the user (Saint: [0094]). Marcus discloses an event attended or to be attended such as dinner, lunch, snack, etc., and exercise activities [0233], [0235], [0242]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate events associated with contextual data, as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).

Regarding Claim 10 (Original), the combination of Saint and Marcus teaches the system of claim 1, wherein the mobile communication device is implemented on a smartphone, a tablet, a wearable computing device including a smartwatch or smartglasses Saint discloses a communication device may be a smartphone, wearable, smartwatch, etc. (Saint: [0022], [0025]).

Regarding Claim 22 (New), the claim recites substantially similar limitations to claim1, as such, is rejected for similar reasons as given above.

Regarding Claim 23 (New), the combination of Saint and Marcus teaches the system of claim 22, wherein the report further includes the dose data, the analyte data, and the carbohydrate intake data each represented by a value-time data plot having a time axis that is aligned with the time axis of the other value-time data plots Marcus discloses a isoline dose data, the glucose [analyte] data, and the carbohydrate data measure over time plot were all the values are aligned in time axis (Marcus: [Fig. 16]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saint to incorporate with report with graphical indicators in time axis for the different data (insulin, carbohydrates, and glucose), as taught by Marcus that will help assisting healthcare professional to monitor and evaluate treatment progress of a diabetic patient (Marcus: [0002]).


Allowable Subject Matter
Claims 11-21 are allowable and contain subject matter that is/are free of prior art.
The following is an examiner's statement of reasons for allowability:
Regarding dependent claim 21, none of the prior art teach or fairly suggests the limitation of “a graphical representation, separate from the indication of the missed dose displayed on the value-time plot representing the analyte data, depicting a total number of missed doses, a dose type associated with the missed doses, and an indication of a time of day with which the missed doses are associated”, in combination with the other limitations of the claim. 
Regarding independent claim 11, none of the prior art teach or fairly suggests the limitation of “a graphical representation, separate from the indication of the missed dose displayed on the value-time plot representing the analyte data, depicting a total number of missed doses, a dose type associated with the missed doses, and an indication of a time of day with which the missed doses are associated”, in combination with the other limitations of the claim. 
The prior art of Saint et al. (US 2008/0071580 A1– “Saint”) discloses an injection device and a process for collecting patient information for calculating and recommending a dose. Further the prior art of Marcus et al. (US 2008/0071580 A1 – “Marcus”), discloses a report providing a graphical plot with trends associated with the patient information including medicine, analyte and nutrition data over time period. The prior art of Estes (US 2010/0094251A1) disclose the indication of missed dosage. However, neither Saint, Marcus, or Estes teach, fairly suggests or makes obvious the limitations above.
Therefore, claims 12-20 are allowable as they are dependent on an allowable independent claim 11.


Response to Amendment
Applicant's arguments filed 05/23/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 9-10.
In response to the Applicant argument that the prior art references do not discloses the amended claim limitations, Examiner respectfully disagree. Examiner finds that the argued limitation are directed to a new subject matter that was not disclosed in the prior claims. The amended limitations for independent claim 1 (currently amended) and claim 22 (New) under the broadest reasonable interpretation have been addressed and are disclosed in the reference Marcus [Fig. 16, 19]). Examiner also withdraws the rejection of claim 11-21 in light of the amended claim(s) feature explained above under allowable subject matter.
Hence, the Applicant argument for the rejected claims 1-10 and 22-23 have been found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626